Exhibit GENERAL MARITIME CORPORATION (GENERAL MARITIME) UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On December 16, 2008, pursuant to an Agreement and Plan of Merger and Amalgamation, dated as of August 5, 2008, by and among the General Maritime Corporation (the “Company” or “General Maritime”), Arlington Tankers Ltd. (“Arlington”), Archer Amalgamation Limited (“Amalgamation Sub”), Galileo Merger Corporation (“Merger Sub”) and General Maritime Subsidiary Corporation (formerly General Maritime Corporation) (“General Maritime Subsidiary”), Merger Sub merged with and into General Maritime Subsidiary, with General Maritime Subsidiary continuing as the surviving entity (the “Merger”), and Amalgamation Sub amalgamated with Arlington (the “Amalgamation” and, together with the Merger, collectively, the “Arlington Combination”).Pursuant to the Merger Agreement, and as a result of the Arlington Combination, General Maritime Subsidiary and Arlington each became a wholly-owned subsidiary of Galileo Holding, and the name of Galileo Holding was changed to “General Maritime Corporation”. Immediately prior to the Arlington Combination, the equity of Galileo Holding was owned 73% by General Maritime Subsidiary and 27% by Arlington. The unaudited pro forma condensed combined statement of income for the year ended December31, 2008 reflects the Arlington Combination as if it had closed onJanuary1, 2008. The following unaudited pro forma condensed combined financial information was derived from and should be read in conjunction with General Maritime’s audited consolidated financial statements and the related notes included in General Maritime’s Annual Report on Form10-K for the year ended December31, 2008 filed with the SEC on March 2, 2009, which is incorporated by reference herein. The Arlington Combinationhas been accounted for using the purchase method of accounting in accordance with Statement of Financial Accounting Standards (“SFAS”) No.141, Business Combinations (“SFASNo.141”). In accordance with this standard, General Maritime has concluded that General Maritime Subsidiaryis the acquirer in the Arlington Combination for financial accounting purposes. General Maritime has considered the following factors which support this conclusion: (1) The entity issuing the share consideration in the Arlington Combination, General Maritime, was renamed “General Maritime Corporation.” (2) Six of the seven members of the General Maritime board of directors following the Arlington Combination were members of the General Maritime Subsidiary board of directors immediately prior to the Arlington Combination. As a result of the Arlington Combination, the General Maritimeboard of directors includes one new member, who was not previously on the General Maritime Subsidiary board of directors, who was designated by Arlington and accepted byGeneral Maritime. (3) The members of General Maritime Subsidiary’s senior management group are continuing in similar leadership roles with General Maritime. In accordance with U.S. GAAP, the cost of the Arlington Combination (see Note 2) has been allocated to the estimated fair value of Arlington’s identifiable assets and liabilities pursuant to the purchase method proscribed by SFAS 141.
